DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 20 January 2021.
Claims 1-6 are currently pending and have been examined.
Claims 2, 5 & 6 have overcome the prior art rejection.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of providing novel analytical insights and metrics for making informed decisions in a real estate transaction without significantly more. 
The claim(s) recite(s) import real estate listing’s data related to the property; process the real estate listing’s data based on query and assumptions to obtain a plurality of novel analytical insights and metrics. Thus, the claim recites commercial or legal interactions which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of present a user interface; receive the selection of a property from the user interface; present a plurality of interactive widgets on the user interface, present recommendations to the user regarding an investment, wherein the plurality of novel analytical insights and metrics can be presented on the plurality of interactive widgets  and a database are all recited at a high level of generality.  The presented on the plurality of interactive widgets are recited at a high level of generally (i.e. as a general means of displaying data) amount to merely displaying information which is a form of insignificant extras solution activity. Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of present a user interface; receive the selection of a property from the user interface; present a plurality of interactive widgets on the user interface, present recommendations to the user regarding an investment, wherein the plurality of novel analytical insights and metrics can be presented on the plurality of interactive widgets  and a database are all recited at a high level of generality amounting to presenting/displaying data which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Thus, the generally linking the use of the abstract idea of providing novel analytical insights and metrics for making informed decisions in a real estate transaction to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-6 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medawar US 2006/0089842 A1 in view of Leftwich et al. US 2015/0120608 A1, hereafter Leftwich.
Claim 1
Medawar discloses:
receive the selection of a property from the user interface (para.0022 & 0025);
import real estate listing’s data related to the property from a database (para. 0022 & 0025);
 process the real estate listing’s data based on query and assumptions to obtain a plurality of novel analytical insights and metrics (para. 0027 & 0028); and
present recommendations to the user regarding an investment (para. 0062 & 0063),
wherein the plurality of novel analytical insights and metrics can be presented […] (para. 0022, 0062 & 0063).
Medawar does not disclose the following, however Leftwich does:
present a user interface (para. 0005 & 0006);
present a plurality of interactive widgets on the user interface (para. 0005 & 0006)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Leftwich with the technique of Medawar to aid the understanding of the information being presented and analyzed, such as masked portions along a timeline for periods not currently under consideration. Combinations of graphical and numerical information provide a user with an assortment of understandable information in a single browser window (Leftwich para. 0004).  Therefore, the design incentives of to aid the understanding of the information being presented and analyzed provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 3
Medawar discloses:
wherein the processor further presents the user with recommendations, the recommendation comprising: a. whether a selected property is worthy of the user’s consideration based on the novel analytical insights and metrics, and whether it is investment worthy or not (para. 0048 & 0057); and

b. actions that a user can take to maximize risk adjusted returns for their capita (para. 0062 & 0063).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medawar in view of Leftwich and in further view of Elser US 2011/0218934 A1.
Claim 4
Medawar in view of Leftwich discloses the limitations as shown in the rejection of Claim 1 above.  Medawar & Leftwich do not disclose the limitation of wherein the plurality of interactive widgets are configured to: a. permit the user to select his own comparables and investment alternatives with which the selected property will be compared in terms of investment performance and risk, and b. permit the user to select different values for variables including vacancy rate and annual maintenance for the property and see the impact on financial metrics and insights. However, Elser, in Paragraph 0142 discloses “The "Vacate Property" button 1324 or the like may allow a user to simulate the termination of a lease in managing the user's real properties. According to one embodiment, the "Vacate Property" button 1324 may set the status of the rental unit to vacant on the chosen day. The simulator may then not to apply the rental income to the days following the day on which the rental unit is vacated.” Paragraph 0153 discloses “The values in row 1580 for each column is calculated by taking an average of a particular attribute. For example, average "Current Asking Price" in column 1556 may be calculated by taking average of all the "Current Asking Prices" for potential or available real property units of interest, which in this case is $63,000. Similarly, the average "Expected Repairs" is $5883, the "Annual Expenses" is $1467, the average "Expected Resale" price is $85,000, the average "Expected Monthly Rent" is $808, and the average "Offer price" is $56,333. These numbers give the user an overall idea of how a particular property of interest weighs in comparison to the other selected properties of interest. Column 1584, on the other hand, shows the average numbers for the existing real property units in the JBOOKS database.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Elser with the technique of Medawar & Leftwich to predict future financial status and/or determine possible current or previous financial status of a user with regard to the managed real property.  Therefore, the design incentives of predicting future financial status provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gannon et al. US 2012/0158561 A1 discloses “A computer system and method evaluates reports financial data pertaining to real estate investments via an investor access portal. The investor access portal may be accessed over the Internet. Real estate investors, having a financial investment in each of a plurality of properties, may review accounts payable and accounts receivable data from each of the plurality of properties, managed by a plurality of property managers.”
Hansen US 2011/0307414 A1 discloses “A computer system for predicting investment performance trends is disclosed. The computer system has a data organizing module capable of organizing an investment data into at least one list. Furthermore the computer system has a data comparator module that is capable of sorting data into performance categories within at least one said list to arrive at a consistent top set. Further disclosed is a computer-enabled method of arriving at consistent investment performance set having the steps of obtaining an investment pricing list; organizing an investment data into lists; comparing investment assertions within said lists against said pricing list; sorting said investment data by a performance category; determining the best performing investment within said list; and isolating a consistently performing investment combination.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619